—Judgments, Supreme Court, Bronx County (Dominic Massaro, J.), rendered November 20, 1997, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the fourth degree, and convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, ás a second felony offender, to concurrent terms of 8 years, 1 year, and 7 years, unanimously affirmed.
Defendant has not established that the circumstance that another attorney in his counsel’s firm had one year earlier represented a prosecution witness created a conflict of interest or deprived defendant of meaningful representation. Defendant’s claim that the successive representations affected his counsel’s conduct of the trial is unsupported by the record (see, People v Jordan, 83 NY2d 785; People v Perez, 70 NY2d 773). Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.